Opinion by
William W. Porter, J.,
The note upon which suit is brought bears date on January 31, 1898. It was given in part payment of the sum of $1,000, contracted to be paid in cash on or about April 1, 1897. This cash was, with the conveyance of certain real estate, the consideration for the purchase of a brickyard by the defendant from the plaintiff. The conveyances were exchanged about the date last named. The defendant had therefore been in the possession of the brickyard for some ten months when he gave the note in suit. When the note became due he for the first time, so far as the record shows, set up that he had been induced to the original contract by the false representations of the plaintiff as to the value of the brickyard. He does not allege that he had not discovered the falsity of the alleged statements of value at the time he gave the note, nor does he allege any reason why it could not have been ascertained by him.
The affidavit admits that the defendant was in possession of a schedule of the property he was acquiring and does not allege *320that he was prevented from making examination and inquiry as to the value of the property. If he did not utilize his opportunities for acquiring satisfactory information when entering into his contract of purchase, he can scarcely be heard to complain of any results that may have flowed from his omission, or that he has been deceived by the vendor’s misrepresentations.
The allegations of misrepresentation relate wholly to the plaintiff’s alleged assertions as to the value of the property he was selling. There is no allegation of any material fact which was falsely stated. The vendor of property may hold and express to a vendee, views of value quite at variance with those held by persons having no interest, without vitiating a sale made of the property. It is the expression of opinion, not in any sense a warranty. It is said in Veasey v. Doton, 85 Mass. 380, and quoted with approval in Mahaffey v. Ferguson, 156 Pa. 156, 169, that representation as to value “ however exaggerated, false and deceptive it may be is not actionable if the subject of the sale be open to the buyer’s observation.”
The affidavit does not set forth a defense to the note in suit and the judgment of the court below is therefore affirmed.